728 N.W.2d 461 (2007)
Randy BEUS, Deceased, by Monica BEUS, Surviving Spouse, Plaintiff-Appellant,
v.
BROAD, VOGT & CONANT, INC., Star Insurance Company, and Meadowbrook Claims Service, Defendants-Appellees.
Docket No. 132413. COA No. 258995.
Supreme Court of Michigan.
March 28, 2007.
On order of the Court, the application for leave to appeal the August 3, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would grant leave to appeal.